McCLELLAN, J.
(concurring); — The right this plaintiff would assert and vindicate, in the court of law, is predicated of the provisions of Code, § 5394 (new to our statute law), which reads:
“A surety who has paid the debt of his principal is subrogated, both at law and in equity, to all the rights of the creditor, and in a controversy with other creditors, ranks in dignity the same as the creditor whose claim is paid.”
This section, as well as section 5392 and some others forming that article, was taken, literally, from the Code of the state of Georgia. — Code of Georgia 1910, §§ 3561, 3567. Section 5385 of our Code of 1907 seems to have been taken, in substance from section 3732 of Code of 1906 of the state of Mississippi.
At first I was disposed to think that the section above quoted exacted, as a condition precedent to its benefit, the “payment” *581by the surety of the whole debt to. discharge which he had become obligated. If I properly interpret the ground and the effect of the decision of the Supreme Court of Georgia in Hull v. Myers, 90 Ga. 674, 16 S. E. 653, et seq., in definition of the purpose and effect of the provisions of its law now forming section 5394, quoted above, the benefits’ thereof is not restricted to sureties who “pay” the whole debt, but, to the contrary, that the statute’s (section 5394) provisions are available to a surety who “pays” a part only of the debt, and that to the extent of his surrender of value to the owner or holder of the debt for which he is surety he becomes the assignee (is substituted for the creditor) of the contract to discharge which he has parted with value, provided, of course, the full sum the owner or holder could demand under the contract has been received by the owner or holder.
The adoption of this statute by our lawmakers in the exact terms in which the sister state had theretofore made it law operated to import, at least presumptively, into the statute as we have it the settled construction put upon it by the Supreme Court of that state.—36 Cyc. p. 1154 et seq.; Armstrong v. Armstrong, 29 Ala. 538; Bailey v. Bailey, 35 Ala. 687 — among others.
I therefore feel constrained to take the statute as it has been construed in- the state of its parentage, and so concur in the result pronounced on this appeal.